HARVEY, Presiding Judge.
The Court of Civil Appeals for the Second district has submitted a certificate, in the above case, which, in effect, submits the whole case, involving the consideration of the whole record, to the Supreme Court for decision. It. is the settled rule that the Supreme Court will refuse to take jurisdiction in instances of that sort. We recommend that the certificate be dismissed.
CURETON, Chief Justice.
The certificate is dismissed, as recommended by the Commission of Appeals.